United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
DEPARTMENT OF THE ARMY, ARMY
NATIONAL GUARD -- ALABAMA, Bremen,
AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-149
Issued: May 17, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 23, 2006 appellant filed a timely appeal from the July 27, 2006 decision of
the Office of Workers’ Compensation Programs denying his claim for a hearing loss. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he sustained hearing loss in the
performance of duty.
FACTUAL HISTORY
On October 12, 2005 appellant, a 50-year-old retired machinist, filed an occupational
disease claim alleging hearing loss and ringing in both ears. In support of his claim, appellant
submitted annual hearing conservation data reports administered by the employing
establishment, dated 1991 to 2002 and an audiometric examination report from ENT Associates
of Alabama, dated August 6, 2002. The annual hearing conservation data reports showed a

gradual increase in hearing loss from 1991 to 2002. The narrative interpretation of the August 6,
2002 audiogram stated that appellant had a mild left ear sensorineural loss at four kilohertz
(kHz), a mild right ear conductive loss at one and two kHz and a mild right ear sensorineural loss
at four to eight kHz.
Appellant also submitted the results of environmental noise tests conducted in 1997 at
various locations in his workplace. In a narrative statement, appellant described his federal
employment, which lasted from February 1991 to June 2005. He used grinders, saws, hammers,
lathes, mills and grinding machines 10 hours per day, four days per week. Appellant was
provided with and used hearing protection during this time. He stated that he was employed as a
welder with two private companies from 1979 to 1991, but was not provided with and did not
use ear protection until 1985. Appellant stated that he was unaware that he had a hearing loss
until 2002, when three hearing tests confirmed the fact.
On April 28, 2006 the Office informed appellant that a second opinion evaluation had
been scheduled to determine the extent of his noise-induced hearing loss. On May 25, 2006
appellant was examined by Dr. Robert Sciacca, a Board-certified otolaryngologist. The
statement of accepted facts provided to Dr. Sciacca indicated that, while appellant was employed
by the employing establishment, he was exposed to noise levels above 85 decibels and was
provided with earmuffs and foam earplugs. It noted that appellant was employed as a welder
with nonfederal employers from December 1979 to February 1991, that he had no military
history1 or hobbies involving exposure to loud noise.2
Dr. Sciacca diagnosed bilateral mild to moderate high frequency sensorineural hearing
loss. Based on the medical records provided by the Office, he found that, when appellant began
federal employment in 1991, he had normal hearing in his left ear and mild high frequency
hearing loss in his right ear. Dr. Sciacca reported that appellant currently had bilateral hearing
loss in the low and mid frequencies, an increased left ear loss in the high frequencies and a subtle
increase in right ear hearing loss in high frequencies. Because of the configuration of the pattern
of loss, he opined that appellant’s hearing loss was due to noise exposure, rather than to
presbycusis. Dr. Sciacca stated that the noise level at the employing establishment was sufficient
to cause hearing loss, but that properly worn hearing protection would have prevented it. He
further stated:
“[Appellant] was exposed to noise as a welder at the other jobs he held in
nonfederal employment. If he did not use hearing protection his hearing loss is
likely to have been caused while on the job at those companies.”
***

1

Appellant’s narrative statement indicated that he was in the Alabama Army National Guard from July 1973 to
March 2005.
2

In an unsigned and undated medical history form submitted along with appellant’s medical records, his noise
exposure was listed as including farming/tractors, power tools and recreational shooting/hunting.

2

“[Appellant] was also working in noise while at nonfederal employment. It is not
clear whether or not he wore hearing protection during those periods. Assuming
he did not, he was around significant enough noise to cause hearing loss.”
For these reasons, Dr. Sciacca concluded that appellant’s hearing loss was not due to his
federal employment.
On July 19, 2006 the Office forwarded the medical records to Dr. Eric C. Puestow, a
Board-certified internist and Office medical adviser. He stated that the claim should not be
accepted because Dr. Sciacca found that appellant’s hearing loss was not due to his federal
employment noise exposure. Dr. Puestow found that, if appellant did not use hearing protection,
his hearing loss was likely to have been caused by his private sector jobs.
By decision dated July 27, 2006, the Office denied appellant’s claim for compensation on
the grounds that the medical evidence did not establish that his hearing loss was causally related
to the accepted noise exposure. It noted that Dr. Sciacca and the Office medical adviser both
found that appellant’s federal employment was not the cause of his diagnosed sensorineural
hearing loss. The Office noted that appellant had not provided rationalized medical opinion
evidence explaining how the noise at the employing establishment caused his hearing loss.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.4 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship, generally, is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
3

5 U.S.C. §§ 8101-8193.

4

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

3

physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.6
ANALYSIS
Appellant has established that he has sensorineural hearing loss and that he was exposed
to occupational noise levels above 85 decibels during his 14 years at the employing
establishment. The issue to be resolved is whether the medical evidence establishes that his
employment exposure caused or contributed to his hearing loss.
In a second opinion report Dr. Sciacca, a Board-certified otolaryngologist, found that
appellant had sustained bilateral mild to moderate high frequency sensorineural hearing loss
because of exposure to loud noise. He reviewed the medical records, noting that when appellant
began work in 1991 he had normal hearing in his left ear and a mild high frequency loss in the
left ear. He stated that the 85 decibel noise level at the employing establishment was sufficient
to cause the type of hearing loss sustained by appellant. Dr. Sciacca also stated that, if appellant
correctly used the hearing protection provided by the employing establishment, his employment
exposure would not have caused hearing loss. He opined that, assuming that he did not use
adequate hearing protection, appellant’s hearing loss was likely caused by the noise levels at his
nonfederal jobs.
In denying appellant’s claim, the Office relied on Dr. Sciacca’s medical reports to
determine that appellant’s federal employment was not the cause of and did not contribute to his
hearing loss. However, the Board finds that Dr. Sciacca’s opinion is equivocal as to the causal
relationship between appellant’s hearing loss and his federal employment. Dr. Sciacca did not
provide a clear explanation of why work-related noise exposure, which he found to be sufficient
to cause appellant’s hearing loss, was not a contributing factor. He stated that the federal
employment would not have caused hearing loss if appellant had used hearing protection
properly. This opinion does not foreclose the possibility that appellant’s exposure to noise at the
employing establishment contributed to his hearing loss. The Board notes that any contribution
of employment factors is sufficient to establish the element of causal relation.7 The Board,
therefore, finds that Dr. Sciacca’s medical opinion is not sufficiently rationalized to exclude
causal relationship. The case will be remanded to the Office for further development of the
medical evidence. After such further development as the Office deems necessary, an appropriate
decision should be issued regarding the issue of whether appellant sustained a hearing loss
causally related to factors of his federal employment.

6

Id.

7

L.R., 58 ECAB ___ (Docket No. 06-1942, issued February 20, 2007).

4

CONCLUSION
The Board finds that this case is not in posture for a decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 27, 2006 is remanded for further development of the medical
evidence.
Issued: May 17, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

